Citation Nr: 0942304	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-04 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran served active duty in the United States Army 
between April 1970 and October 1971, to include a tour of 
combat in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2009 Order by the United States Court of 
Appeals for Veterans Claims (Court), that granted a joint 
motion for remand, vacated a January 2009 Board decision and 
remanded the matter pursuant to the directions in that joint 
motion for remand.

As a matter of history, the matter was previously before the 
Board on appeal from a March 2005 decision by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for PTSD with 
an evaluation of 50 percent.  The Board issued a decision on 
this matter in January 2009, denying entitlement to an 
evaluation in excess of 50 percent for PTSD.  The Veteran 
appealed the January 2009 Board decision to the Court.  In 
June 2009, the Court issued an order granting a joint motion 
to vacate and remand the Veteran's appeal.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Subsequent to the Board's January 2009 decision, the Veteran 
was provided an April 2009 VA examination to assess the 
severity of disability due to his PTSD.  The examination 
report is now included in the Veteran's claims file.  
Additionally, records from the Veteran's PTSD treatment that 
were not before the Board in January 2009 have recently been 
submitted.  The records are relevant to the Veteran's claim 
as they provide a current assessment of the severity of 
disability due to the Veteran's PTSD symptomatology.  

These records have not been reviewed by the RO, and the 
Veteran has not submitted a waiver of RO consideration for 
the evidence.  To ensure that the Veteran's procedural rights 
are protected, insofar as he is afforded the opportunity for 
RO adjudication in the first instance, the Board must return 
the case to the RO, for its initial consideration of the 
evidence pertaining to unreimbursed medical expenses.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following action:

The RO should review the claims file to 
ensure that all necessary development is 
completed.  The RO should then readjudicate 
the claim on appeal.  If any benefit sought 
remains denied, the RO should issue an 
appropriate SSOC and provide the Veteran 
and his representative the requisite time 
period to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.  No action 
is required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

